Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veselic (US 20080278119).
With respect to claim 1, 3 Veselic teaches a portable power supply managing method comprising: 
(I) when electrically connecting the external device (150) and the battery (110) to the portable supply device (see charger Fig. 1) which is electrically connected to an electrical power source (104), receiving an electrical charging demand (connection of portable device with depleted battery) from each of the external device and the battery, wherein the external device is charged by the battery (110) when the battery is electrically disconnected (paragraph 0002) to the portable supply device; 

(Ill) firstly (paragraph 0025) providing a power supplying path for the external device to charge the external device and charging the battery when the external device is fully charged (for example paragraph 0082)3.
With respect to claim 5 Veselic teaches the step (1) further comprises the steps of: (1-1) detecting whether the external device is electrically connected to the battery exists (detecting battery voltage detect exists); App. Nr.: 16/304,162Amendment A4 (1-2) if the external device is electrically connected to the battery exists, detecting whether the external device has a charging demand (has battery reach float voltage or does battery require charging by sensing battery draw), and if the external device is offline (the device of Veselic is not offline), detecting whether the battery has a charging demand; and (1-3) if one of the external device has the charging demand, processing the step (II), and if neither (the charging of Veselic maintains the voltage of the batteries at the end) the external device nor the battery either has the charging demand, ending the power supply managing method.  
With respect to claim 10-11 Veselic teaches a portable power supply device for providing electrical power to an external device (portable device), comprising: a control module (charger 200); an input module (input line form power source housing not shown); and App. Nr.: 16/304,162Amendment A5a load module (see Fig. 1), which is adapted (connected with wire) for electrically connecting to an electrical power source (104), comprising a battery (110) for electrically charging the external device when the battery (110) is disconnected (paragraph 0002) to the electrical power source, wherein the input module is controlled by the control module to obtain electrical power to be supplied to the load module (105), wherein an electrical connection from the input module to the load module is controlled by the control module according to a detection (power from DC or AC source present for charging) of the input module and the 
With respect to claim 12 Veselic teaches the electrical connection the battery of said the load module to the external device connected thereto is controlled by the control module (varying the amount of power supplied) according to a detection (if power is present at input module of an input state of the input module.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 6-9, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veselic (US 20080278119) in view of Wang (20140285159).
With respect to claim 2 and 13 Veselic teaches the power supply method and wired input however does not teach wherein, in the step (II), a wireless input manner and a wired input manner are provided for inputting of electrical power, wherein one of the wireless input manner and the wired input manner is selected to be supplied with electrical power according to power properties of the wired input manner and the wireless input manner.  Wang teaches 
10in the step (II), a wireless input manner (see item 20) and a wired input manner (item 4) are provided for inputting of electrical power, wherein one of the wireless input manner and the wired input manner is selected to be supplied with electrical power according to power properties of the wired input manner and the wireless input 
With respect to claims 4 and 8-9 Wang teaches one of the wireless input manner may be selected as a power source and the external device as an energy consumption. 
With respect to claim 6-7 Veselic teaches determining the input of the wired input selecting the wired input as the power source. Wang teaches the known inclusion of a wireless power source. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Veselic to include the use of alternative wireless power input for the benefit of increased power redundancy.
With respect to claims 15-16 and 17-18 Veselic teaches the load module comprises an internal storage terminal (terminal connecting to battery) and an external supplied terminal (terminal for charging from charging module) adapted for connecting with the battery and the external device respectively, wherein the battery is prefabricated (connection to charger housing paragraph 0023) to the internal storage terminal, wherein the battery, controlled by the control module, is charged with electrical power from the internal storage terminal and the input module, wherein the battery, controlledApp. Nr.: 16/304,162Amendment A6 by the control module, supplies electrical power from the internal storage terminal to the external supplied terminal.
With respect to claim 2519 Wang teaches the battery is controllably charged with electrical power (see from wired source for example).  
31With respect to claim 20 Wang teaches the external supplied terminal is selectively connected to the input module, wherein one of the wired input and the wireless input is selected to connect to the load module.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veselic (US 20080278119) in view of Wang (20140285159) in view of Kim et al. (US 20130334883).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836